Citation Nr: 1525257	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-36 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bipolar disorder with depression.

3.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD and a bipolar disorder with depression.

4.  Entitlement to service connection for a chronic great toe ingrown toenail disability.

5.  Entitlement to an increased rating for a right shoulder disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1989.  The Veteran also served with a reserve component from June 1994 to March 1995 with active duty from October 1994 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Since issuance of the November 2013 statement of the case (SOC), additional evidence was added to the claims file.  Nonetheless, the Board finds that the Board may adjudicate the appeal without first remanding this evidence for agency of original jurisdiction (AOJ) review because in May 2014 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2014).  

In a March 2011 statement, the Veteran raised a claim for continued dental treatment.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claims of service connection for an acquired psychiatric disorder and for ingrown toe nails as well as the claim for an increased rating for the right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2006 rating decision denied service connection for PTSD and an application to reopen a claim of service connection for a bipolar disorder with depression; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  As to the application to reopen a claim of service connection for PTSD, a September 2010 rating decision denied the claim; but the Board finds that the stressor information received from the Veteran within the one year appeal period is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim and therefore the September 2010 rating decision is not final.

3.  Evidence received since the February 2006 rating decisions is new, related to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for PTSD and a bipolar disorder with depression.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The September 2010 rating decision is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  Evidence submitted since the February 2006 rating decision to reopen the claims of service connection for PTSD and a bipolar disorder with depression is new and material, and therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for psychiatric disability, to include PTSD and a bipolar disorder with depression.  She maintains that she is entitled to service connection because she was assaulted while on active duty, attempted suicide at that time, and had had symptoms of depression and PTSD since that time.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id, at 118.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record shows that in a February 2006 rating decision the RO denied service connection for PTSD and an application to reopen a claim of service connection for a bipolar disorder with depression.  The Veteran did not appeal the February 2006 rating decision.  Moreover, the record does not show that the Veteran, following the February 2006 rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the February 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The record thereafter shows that the RO denied the Veteran's application to reopen a claim of service connection for PTSD in a September 2010 rating decision.  The record also shows that later in September 2010 the Veteran submitted lay statements which for the first time provided VA with the details of her in-service personal assault stressors.  The Board finds that this stressor information is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim within the one-year appeal period.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that the February 2006 rating decision is not final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As to reopening the prior final decision, the February 2006 rating decision reflects that the RO denied service connection for PTSD and the application to reopen a claim of service connection for a bipolar disorder with depression because, among other things, the record did not contain confirmed diagnoses of these psychiatric disorders.  Since the February 2006 rating decision, VA has obtained and associated with the claims file VA and private treatment records that provide the Veteran with the missing diagnoses of PTSD, a bipolar disorder, and depression.  The Board finds this medical evidence is new and material evidence.  See Shade.  Thus, the Board finds that the applications to reopen the claims of service connection for PTSD as well as a bipolar disorder with depression are reopened.


ORDER

New and material evidence having been received, the Veteran's claim of service connection for PTSD is reopened; to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim of service connection for a bipolar disorder with depression is reopened; to that extent only, the appeal is granted.


REMAND

As to all the issues on appeal, the claims file shows that the Veteran is receiving vocational rehabilitation benefits from VA.  However, her vocational rehabilitation file has not been associated with the record on appeal.  Similarly, the Veteran notifies VA that she received psychiatric counseling at Eisenhower Army Medical Center, Fort Gordon George following a suicide attempt while on active duty.  However, the RO's November 2013 request for these records did not identify her by her correct name and no reply was received to the RO's subsequent September 2011 request for these records.  Likewise, while the Veteran reports that she received treatment from the Hines, Benjamin, Brown, and Fort Wayne VA Medical Centers, it is not clear from the existing record if VA has obtained all of her outstanding treatment records from these facilities.  Furthermore, while the record shows that the Veteran received counseling from Dr. Heather Henderson-Galligan, her treatment records are not in the claims file.  Lastly, while the Veteran reports that she receives ongoing treatment from the Nashville VA Medical Center, her contemporaneous treatment records from this location are not in the claims file.  Therefore, the Board finds that a remand is required to obtain and associate with the claims file these missing records.  

As to her claim of psychiatric disability due to personal trauma, the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).

Also to all the issues on appeal, the Board finds that a remand is required to provide the Veteran with VA examinations that take into account the above evidence as well as her competent reports having observable psychiatric and toenail problems in-service and since that time.  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file, physically or electronically, the Veteran's VA vocational rehabilitation file.   Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran and her representative should be notified in writing.  

2.  Associate with the claims file, physically or electronically, the Veteran's psychiatric counseling records from Eisenhower Army Medical Center, Fort Gordon George.  Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran and her representative should be notified in writing.

3.  After obtaining an authorization from the Veteran associate with the claims file, physically or electronically, all of her treatment records from Dr. Henderson-Galligan.  

4.  Associate with the claims file, physically or electronically, any of the Veteran's outstanding August 1989 to the present treatment records from the Hines, Benjamin, Brown, and Fort Wayne VA Medical Centers as well as any outstanding April 2010 to the present treatment records from the Nashville VA Medical Center.  Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran and her representative should be notified in writing.

5.  Notify the Veteran that she can submit lay statements from herself and from other individuals who have first-hand knowledge of her acquired psychiatric disorders and ingrown toenails in and since service as well as her right shoulder disability since 2010.  Provide her a reasonable time to submit this evidence.

6.  Schedule the Veteran for an appropriate VA examination to ascertain the origins of her acquired psychiatric disorders including PTSD and a bipolar disorder with depression.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) The examiner must rule in or exclude a diagnosis of PTSD.  If the examiner diagnoses the Veteran as having PTSD, the examiner must state whether it is at least as likely as not related to the Veteran's reported in-service personal assault.

(b) should opine as to whether it is at least as likely as not that any acquired psychiatric disorder, to include bipolar disorder with depression is related to or had its onset during either of her periods of service.

(c) The examiner should opine as to whether it is at least as likely as not that a psychosis manifested itself to a compensable degree in either of the first post-service years. 

(d) The examiner should opine as to whether it is at least as likely as not that any acquired psychiatric disorder to include PTSD and a bipolar disorder with depression was due to or aggravated by her service-connected right shoulder disability.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent reports of symptoms in and since service.  

In offering each of these opinions, the examiner must acknowledge and discuss the medical histories taking from the Veteran in which she reports having pre-service problems with mental illness as well as a personal assault.  

In offering each of these opinions, the examiner must acknowledge and discuss the evidence found in the August 1989 service treatment records regarding the Veteran being belligerent and having problems with anger as well as a history of suicide.  

In offering each of these opinions, the examiner must acknowledge and discuss the November 2013 report from Dr. Henderson-Galligan in which she, among other things, opined that the Veteran's PTSD was permanently aggravated by the pain caused by her service-connected right shoulder disability. 

In offering each of these opinions, the examiner should not rely solely on negative evidence.

If the examiner cannot answer any of the above questions, the examiner should explain why he cannot answer.

7.  Schedule the Veteran for an appropriate VA examination to ascertain the origins of her chronic great toe ingrown toenail disability.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) The examiner should opine as to whether it is at least as likely as not that the Veteran has a chronic great toe ingrown toenail disability.

(b) If she does, the examiner should opine as to whether it is at least as likely as not that it is related to or had its onset during either of the Veteran's periods of service.

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent reports of symptoms in and since service.  

In offering each of these opinions, the examiner should not rely solely on negative evidence.

If the examiner cannot answer any of the above questions, the examiner should explain why he cannot answer.

8.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of all impairment related to her right shoulder disability.  The claims folder should be made available to and reviewed by the examiner.  

The examiner is to identify all right shoulder pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's right shoulder, i.e., the extent of the Veteran's pain-free motion, to specifically include if her pain was not ameliorated by her medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

In providing the requested opinions regarding range of motion of the right shoulder, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the right shoulder during these flare-ups.

The examiner must also indicate the impact the Veteran's right shoulder disability has on her ability to secure or follow a substantially gainful occupation.

9.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran and her representative should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims files since the November 2013 SOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


